UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Argued February 15, 2006
                              Decided March 10, 2006

                                        Before

                 Hon. RICHARD A. POSNER, Circuit Judge

                 Hon. ILANA DIAMOND ROVNER, Circuit Judge

                 Hon. DIANE S. SYKES, Circuit Judge

No. 05-3478

UNITED STATES OF AMERICA,                       Appeal from the United States
    Plaintiff-Appellee,                         District Court for the Central
                                                District of Illinois
      v.
                                                No. 96-30027-001
JON B. BLACKBURN,
     Defendant-Appellant.                       Richard Mills,
                                                Judge.


                                       ORDER

       Jon Blackburn appeals from an order revoking his supervised release (for
testing positive for cocaine) and imposing 30 months’ additional imprisonment—
more than twice the maximum recommended by policy statements in the
Sentencing Guidelines. He argues that his sentence was unreasonable because the
district court did not “link” his sentence “to the framework of the guidelines” and
failed to discuss the factors listed in 18 U.S.C. § 3553(a). We affirm.

       In 1996 Blackburn pleaded guilty to five counts of distribution of crack
cocaine in violation of 21 U.S.C. § 841(a)(1). He was sentenced to 135 months’
imprisonment and a six-year term of supervised release. His imprisonment was
later reduced to 123 months, and he began serving his supervised release in July
No. 05-3478                                                                   Page 2

2004. One year later, Blackburn’s supervision officer petitioned to revoke his
supervised release because he tested positive for cocaine four times in a two-month
period, thus violating the terms of his release. The petition also noted that
Blackburn further violated the terms of his release by twice failing to show up for
cocaine urinalysis testing and not reporting to a short-term residential treatment
program.

        At the revocation hearing, Blackburn admitted that he had violated the
terms of his release as charged; the district court in turn revoked his supervised
release and reimprisoned him for 30 months. In determining the appropriate
length of reimprisonment, the court found that the sentencing guideline policy
statements recommended a range of 8-to-14 months because Blackburn committed
Grade B violations with a criminal history category of III, see U.S.S.G. § 7B1.4(a),
p.s.; the parties did not dispute this calculation. The court also noted that the
statutory maximum for reimprisonment in Blackburn’s case was 36 months because
his underlying distribution of cocaine conviction was a class B felony, see 18 U.S.C.
§ 3583(e)(3). The district court then sentenced Blackburn to 30-months’
reimprisonment because of the serial nature of his drug abuse offenses.

       Blackburn initially suggests that United States v. Booker, 543 U.S. 220
(2005), changed the standard of review for supervised release revocations from
plainly unreasonable to reasonable. Before Booker, federal sentences imposed upon
revocation of supervised release were reviewed under the “plainly unreasonable”
standard set forth in 18 U.S.C. § 3742(e)(4). Booker, however, excised § 3742(e)(4)
and replaced it with a reasonableness standard. After Booker, several of the other
circuits applying this standard in the context of supervised release revocations have
concluded that it is the same standard prescribed in § 3742(e)(4). See United States
v. Sweeting, No. 05-11062, 2006 WL 177411 at *1 (11th Cir. Jan. 26, 2006); United
States v. Fleming, 397 F.3d 95, 99 (2d Cir. 2005); United States v. Cotton, 399 F.3d
913, 916 (8th Cir. 2005); United States v. Tedford, 405 F.3d 1159, 1161 (10th Cir.
2005). We need not decide whether there is any substantive difference in these
formulations of the review standard because—as explained below—Blackburn’s 30-
month term of reimprisonment stands under plainly-unreasonable or
reasonableness review.

       Blackburn next argues that his 30-month sentence was unreasonable because
the district court did not “link [his] sentence to the framework of the guidelines.”
He cites pre-Booker cases including United States v. Leahy, 169 F.3d 433, 445 (7th
Cir. 1999), and United States v. Cross, 289 F.3d 476, 478 (7th Cir. 2002), for the
proposition that the district court must “link the degree of departure to the
structure of the Guidelines and justify the extent of the departure taken.” Leahy,
169 F.3d at 445.
No. 05-3478                                                                     Page 3

       To the extent that Blackburn argues that his sentence is unreasonable
because it exceeds the 8-to-14 month sentence recommended by the guideline policy
statements, we have frequently upheld reimprisonment sentences imposing prison
terms lengthier than policy statement recommendations. See United States v.
Carter, 408 F.3d 852, 853 (7th Cir. 2005) (affirming 24-month reimprisonment
where policy statements recommended 6-to-12 months); United States v. Salinas,
365 F.3d 582, 585 (7th Cir. 2004) (affirming 24-month reimprisonment where policy
statements recommended 3-to-9 months); United States v. Harvey, 232 F.3d 585,
587 (7th Cir. 2000) (affirming 24-month reimprisonment where policy statements
recommended 4-to-10 months); United States v. Hale, 107 F.3d 526, 529 (7th Cir.
1997) (affirming 30-month reimprisonment where policy statements recommended
5-to-11 months).

       Moreover, to the extent that Blackburn argues that the district court
impermissibly “departed” from the sentencing range recommended in the guidelines
policy statements, he is mistaken. The policy statements related to reimprisonment
after a supervised release revocation are nonbinding, so a revocation sentence
exceeding the suggested range is just that, a sentence; it isn’t an upward departure
because there is no binding guideline from which to depart. See United States v.
George, 403 F.3d 470, 473 (7th Cir. 2005); Salinas, 365 F.3d at 588. And Booker
made clear that “departures” were obsolete; the sole focus in the wake of Booker is
whether a sentence is reasonable in light of 18 U.S.C. § 3555(a) factors. See United
States v. Johnson, 427 F.3d 423, 426 (7th Cir. 2005); United States v. Castro-Juarez,
425 F.3d 430, 434 (7th Cir. 2005). Therefore, unless the court was unreasonable in
sentencing Blackburn to 30-months’ reimprisonment, its decision must stand.

       Blackburn does maintain that his sentence was unreasonable because the
court did not discuss the factors listed in 18 U.S.C. § 3553(a). He does not point to
specific factors that the court overlooked; he asserts in a conclusory fashion that the
court “made no comments about any of the § 3553(a) sentencing factors.”

      Section 3583(e) instructs courts imposing reimprisonment after supervised
release revocation to consider the factors set forth in § 3553(a), including the nature
and circumstances of the offense; the defendant’s history; the need to deter future
crime, protect the public, reflect the seriousness of the offense, and provide the
defendant with necessary services like education and medical treatment; the
Sentencing Commission’s recommendations regarding sentence and policy; any
pertinent policy statements; and sentence consistency for similar violations. See
18 U.S.C. §§ 3583(e), 3553(a); Salinas, 365 F.3d at 589; Carter, 408 F.3d at 854.
The district court does not have to make findings as to each of the applicable
§ 3553(a) factors; it is sufficient if the court makes comments reflecting that it
considered the appropriate factors. See Carter, 408 F.3d at 854; Salinas, 365 F.3d
at 589; Hale, 107 F.3d at 530.
No. 05-3478                                                                       Page 4

        The revocation hearing transcript reflects that the district court sufficiently
considered the § 3553(a) factors. In particular, the court considered the nature and
circumstances of the offense, and the defendant’s history: “everything seems to be a
series of petty stuff without a great deal of criminality except for the drugs”; “even
the other arrests way back when he was much younger, and then again during his
early thirties, all have to do with drugs and booze”; “my probation people . . . [have]
given a tremendous amount of time in your case in trying to help you and get you
back on track, and it hasn’t worked”; “if you don’t get a handle on this drug and this
booze problem, if you don’t get a handle on those drugs, you know what’s going to
happen . . you’re going to be in another courtroom”; “he’s a good worker, he’s got an
ethic . . . when he does work, he can work and he does good work.” The court also
considered the need to provide the defendant with necessary services like medical
treatment: “I don’t know what kind of liver you have . . . it’s just a matter of time for
that poor organ, it’s going to give way”; “[your liver] will regrow if given a chance”;
“you’ve even gone through BOP’s 500-hour program. It didn’t do the trick.” Finally,
the court considered the Sentencing Commission’s recommendations regarding
sentencing and policy, and pertinent policy statements: “[t]he Court does find that
this was a Grade B violation, and the guideline policy statement provisions
provide on counts one through five in this case eight to fourteen months to run
concurrently. However, these are not binding upon the Court, they are advisory
only.”

      The judgment of the district court is therefore AFFIRMED.